Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan B. Dix on 05/03/2022.
The application has been amended as follows: 

In the second occurrence of claim 10 (patent claim 11) on line 21 of page 4 of the 04/10/2022 amendment to the claims, amend line 1 of the second occurrence of claim 10 as follows: 
“10. (original) The assembly according to claim 11, further comprising a power” has been changed to - -
12. The assembly according to claim 11, further comprising a power - -. 

In the second occurrence of claim 11 (patent claim 12) on line 1 of page 5 of the 04/10/2022 amendment to the claims, amend line 1 of the second occurrence of claim 11 as follows: 
“11. (original) A bathing chair assembly being configured to spray water on a” has been changed to - -
13. A bathing chair assembly being configured to spray water on a - -.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095. The examiner can normally be reached Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/               Primary Examiner, Art Unit 3754